Exhibit 10.1.2




AMENDMENT AND RENEWAL OF SERVICE CONTRACT

NORTHEAST UTILITIES SERVICE COMPANY AND

[NAME OF COMPANY]







This Amendment and Renewal of Service Contract (“Agreement”) is made and entered
into as of the 31st of December 2007, by and between Northeast Utilities Service
Company (“Service Company”) and [name of company] (“Associate Company”).




WHEREAS, under the terms of the Service Contract by and between Service Company
and Associate Company, Service Company is willing to render certain services to
Associate Company at cost, determined in accordance with the applicable rules
and regulations promulgated by the Securities and Exchange Commission (“SEC”)
under the Public Utility Holding Company Act of 1935 (the “35 Act”); and




WHEREAS, the 35 Act was repealed in 2006, and jurisdiction over certain of
Service Company’s activities was transferred from the SEC to the Federal Energy
Regulatory Commission (“FERC”) under the Federal Power Act, as amended (the
“Act”), including the provision of services for affiliated companies at cost;
and




WHEREAS, the Service Contract between Service Company and Associate Company
expires as of December 31, 2007; and




WHEREAS, both parties deem it to be in the their best interests to renew the
Service Contract for an additional period of one year on the same terms and
conditions and in accordance with the requirements of FERC.




NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, it is agreed as follows:




1.

Amendment of Service Contract.  The Service Contract between Service Company and
Associate Company is hereby amended as follows:




(a)

All references to the “Act” in the Service Contract and attachments shall be
deemed to refer to the Federal Power Act.




(b)

The reference to the “SEC” in Section 4 of the Service Contract shall be deleted
and replaced with “FERC.”




(c)

The phrase “Rule 91 of the SEC” contained in Section 3 of the Service Contract
and on Appendix A shall be replaced with the phrase “applicable rules and
requirements of FERC.”








2.

Renewal of Service Contract.  (a) The Service Contract between Service Company
and Associate Company, as heretofore amended, is hereby renewed as of January 1,
2008, for a period of one year.




(b) Except as modified and amended by this Agreement, all terms and conditions
of the Service Contract shall continue in full force and effect during such
renewal period.







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized, all as of the
date first above written.




NORTHEAST UTILITIES SERVICE COMPANY







Attest:

By:____________________________________

     

Name:

     

Title:




__________________________

Assistant Secretary










[NAME OF COMPANY]







Attest:

By: _________________________________

Name:  

Title:    




______________________________

Assistant Secretary









